Case 1:20-cv-02450-JRS-DML Document 28 Filed 03/25/21 Page 1 of 1 PageID #: 113




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 EQUAL EMPLOYMENT OPPORTUNITY                )
 COMMISSION,                                 )
                                             )
                           Plaintiff,        )
                                             )
                      v.                     )     No. 1:20-cv-02450-JRS-DML
                                             )
 RANRAE, INC.,                               )
                                             )
                           Defendant.        )


                                  FINAL JUDGMENT

       The Court now enters FINAL JUDGMENT and this action is dismissed with

 prejudice. The court shall retain jurisdiction to interpret and enforce the Consent

 Decree until the expiration date.

 Date: 3/25/2021




 Distribution:

 Nancy Dean Edmonds
 EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 nancy.edmonds@eeoc.gov

 Robin M. Lybolt
 US EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 robin.lybolt@eeoc.gov

 Marcia A. Mahony
 KIGHTLINGER & GRAY, LLP (Indianapolis)
 mmahony@k-glaw.com
